Citation Nr: 0211911	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The service-connected low back disability was reflective 
of pain productive of functional impairment comparable to no 
more than moderate limitation of motion of the lumbar spine 
from November 30, 1994 through June 19, 2000. 

3.  From June 20, 2000, the veteran's lumbar spine produced 
severe impairment manifested by severe spasms, extreme pain, 
a substantial decrease in the forward flexion of the lumbar 
spine, and listing of the spine to the left side.

4.  The lumbar spine disability is not shown by competent 
evidence to have resulted in marked interference with 
employment or to have required frequent periods of 
hospitalization nor are extraneous factors or circumstances 
present, or factors related to employment linked to the 
service-connected lumbar spine disability shown, that could 
be considered exceptional or unusual.



CONCLUSIONS OF LAW

1.  The criteria for an original rating in excess of 20 
percent for a disability of the low back from November 30, 
1994 through June 19, 2000 have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for an original 40 percent rating for a 
disability of the low back from June 20, 2000 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claims.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
affording the veteran examinations of his lower back in 
February and May 1998.  Furthermore, the Statement of the 
Case and Supplemental Statement of the Case informed the 
veteran of the pertinent laws and regulations and the 
evidence necessary to substantiate his claims.  Finally, the 
RO informed the veteran of the duty to assist and notice 
requirements of the VCAA in an October 2001 Supplemental 
Statement of the Case.  Therefore, as the veteran has already 
been informed of the evidence needed to substantiate his 
claim and of the notification requirements, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Factual Background

A review of this case reveals that in a May 1971 rating 
decision, the RO denied the veteran's claim for service 
connection for a back disorder, since the veteran's discharge 
examination was negative for any residuals of low back 
strain.  By VA letter dated in May 1971, the veteran was 
notified of that decision and his appellate rights, but he 
did not initiate a timely appeal, and the May 1971 rating 
decision became final. 38 U.S.C.A. § 7105(a)(c) (West 1991).

On November 30, 1994, the RO received the veteran's reopened 
claim for service connection for a low back disorder.  In 
support of his claim, the veteran submitted private medical 
records, from D.Z. Gadzinski, M.D., reflecting that the 
veteran was treated from approximately June 1992 to November 
1993 for back pain, including back injuries in 1992 and 1993.  
Private medical statements from Lewis G. Squires, D.C., dated 
in August and December 1994, reflects that he had treated the 
veteran for low back pain. 

In September 1996, several lay statements were submitted from 
the veteran's relatives and acquaintances, which comment on 
the veteran's complaints of back pain over the years. 

An undated report, submitted by J. N., Assistant Manager at 
the store where the veteran was employed, reflects that over 
the previous seven and a half months, the veteran had only 
been absent from work two times due to his back problems.  It 
was also noted that the veteran had been off for four days in 
December 1997. 

A March 1997 private medical statement from M.W. Yeck, D.C., 
reflects that the veteran had severely injured his lower 
lumbar area in service, and that an injury of that sort would 
not regain pre-injury status.  Dr. Yeck stated that he had 
treated the veteran over the past few years, and in his 
opinion the veteran's "symptoms stem from the injury he 
sustained in 1965."  In a January 1998 statement, Dr. Yeck 
stated that the veteran's "lower back disability clearly 
stems from a military injury."  He also indicated that the 
veteran's flare-ups were always severe, and would occur in 
the same area that was injured in service, as reflected in 
the veteran's military records.

In a July 1997 private medical statement from D. Z. 
Gadzinski, M.D., indicates that he had treated the veteran 
since 1982. Dr. Gadzinski noted that the veteran had 
complained of intermittent back problems since service, and 
in his opinion, the veteran's "recurrent lumbar pain has 
persisted since his initial injury in 1965 in a recurrent 
fashion and may be related to that injury." In a January 1998 
statement, Dr. Gadzinski indicated that he based the 
foregoing opinion on a review of the veteran's service 
medical records.

In January 1998, the veteran testified before a hearing 
officer at the RO that he had injured his back in service, 
and had periodically sought treatment since that time.

A February 1998 VA brain and spinal cord examination report 
reflects that the veteran had forward flexion of the lumbar 
spine to 85 degrees, backward extension to 30 degrees, 
bilateral flexion to 35 degrees and bilateral rotation to 30 
degrees.  There was no evidence of vertebral tenderness, 
muscle spasms, postural abnormalities, or fixed deformities.  
No neurological abnormalities were present.  
X-rays of the lumbar spine showed minor degenerative changes 
in the lumbar vertebral bodies which effected the disk spaces 
and the end plates.  There was also a developmental anomaly 
with partial conversion of S1-L6 versus T12-L1.  A diagnosis 
of minor degenerative changes of the lumbar spine with 
transitional vertebrae was recorded.  

A May 1998 VA spine examination report reflects that the 
veteran was employed at a store.  He complained of his back 
giving out every two to three months with pain and stiffness 
which was unrelated to any specific activity.  The veteran 
related that during the flare-ups of the lumbar spine he had 
limitation of motion.  He reported that sometimes there was 
pain in the left buttock area.  An examination of the veteran 
revealed that he used a back brace at work.  The veteran's 
posture was good and his equilibrium was satisfactory.  An 
examination of the lumbosacral spine showed that his pelvis 
was symmetrical without any tilting.  There was no scoliosis 
or kyphosis.  Muscle tone was good and there was no spasms.  
The veteran did not complain of having any pain when he 
coughed.  The veteran had forward flexion of the lumbar spine 
to 75 degrees with pain, extension to 30 degrees with pain, 
bilateral flexion to 25 degrees without pain, and bilateral 
rotation to 20 degrees without pain.  The lower limbs were 
negative for any neurological deficiency.  Muscle tone was 
good without any atrophy or spasm.  A straight leg raising 
test was 80 degrees on either side.  A Lasegue test was 
negative.  Sacroiliac strain was not painful.  It was noted 
that X-rays of the lumbar spine showed mild degenerative 
changes with a few bone spurs scattered at different levels.  
A diagnosis of chronic low back pain due to degenerative 
arthritis without any nerve root irritation was entered by 
the examiner.  

A private medical resonance imaging scan (MRI) of the lumbar 
spine, conducted in November 1999, reflects that there were 
moderate degenerative changes with large osteophytes bridging 
at multiple levels laterally.  There was no evidence of an 
acute compression fracture.  The intervertebral disc spaces 
were moderately well maintained.  There were six vertebrae 
with lumbar characteristics.  The pedicles were grossly 
intact.  There was mild osteopenia. 

Medical records, submitted by Dr. D. Z. Gadzinski, dating 
from March 1983 to March 2000, reflect that in June 1998, the 
veteran's back was tender to palpation over the lumbar spine, 
approximately in the L5 area and into the left sacroiliac 
area.  Straight leg raising produced some pain in the back at 
60 degrees on the left.  There was pain when the veteran 
lowered his leg.  Deep tendon reflexes were +2 with 
reinforcement.  The veteran's gait was abnormal.  The veteran 
had pain on range of motion in all directions.  Assessments 
of acute lumbar sprain and probable osteoarthritis were 
recorded.  When seen in September 1999, an examination of the 
back revealed tenderness in the left buttocks and 
"perispinal area."  Range of motion of the back was 
decreased secondary to pain.  A straight leg raising test was 
negative.  Deep tendon reflexes wear +2 and equal, 
bilaterally.  An assessment of lumbar sprain was recorded.  
In March 2000, Dr. Gadzinski indicated that the veteran was 
not able to return to work until he was released from his 
care.  In June 2000, Dr. Gadzinski related that the veteran 
continued to experience problems with his lumbar strain. 

Medical reports, submitted by M. W. Yeck, dated June 20, 
2000, reflect that the veteran's lumbar area would 
periodically flare-up with severe spasms of the lumbosacral 
muscles and ligaments.  There was extreme pain localized 
swelling and a substantial decrease in forward bending and 
twisting of the lumbar spine.  It was noted that the 
veteran's spasms would become so severe that the veteran's 
posture would become listed to the left side.  It was noted 
that the veteran's flare-ups were lengthy.  Diagnoses of 
sciatica, lumbar subluxation and lumbalgia-low back pain were 
recorded.  

A private MRI report of the lumbar spine, dated in February 
2001, revealed an impression of moderate degenerative changes 
and diffuse osseous demineralization without significant 
interval change when compared to the November 1999 MRI of the 
lumbar spine. 

Reports, dated in February and October 2001, were submitted 
by D. Gadzinski, M.D..  When examined in February 2001, the 
veteran continued to experience discomfort over the entire 
lumbar spine with flexion to 30 degrees, loss of lateral 
motion to the right, and restricted lateral motion to the 
left.  Pain was aggravated by extension of any degree of the 
lumbar spine.  X-rays of the lumbar spine showed moderate 
diffuse degenerative changes and osseous demineralization.  
Reports, dated in October 2001, reflects that there was 
tenderness to palpation in the lumbar spine.  Straight leg 
raising was positive on the left.  There was marked 
restriction of motion.  In this regard flexion was noted to 
have been only 20 percent.  Range of motion on rotation, 
lateral rotation and extension of the lumbar spine were 
minimal.  There was no evidence of spasms.  Deep tendon 
reflexes were 2+ and equal.  The veteran's gait was abnormal.  
The veteran was noted by the examiner to have had difficulty 
getting out of the chair, and that he leaned slightly to the 
left.  Assessments of lumbar sprain and pain were recorded.  

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  38 
U.S.C.A. § 1155 (West 1991).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service- 
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2002).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 a 40 percent 
evaluation may be assigned for favorable ankylosis of the 
lumbar spine.  A 50 percent evaluation may be assigned for 
unfavorable ankylosis of the lumbar spine.
Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 a 60 percent 
evaluation may be assigned for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent rating may be assigned for 
severe intervertebral disc syndrome productive of recurring 
attacks with intermittent relief.  A 20 percent rating may be 
assigned for moderate intervertebral disc syndrome productive 
of recurring attacks.  A 10 percent rating may be assigned 
when mild, and a noncompensable rating is warranted when 
postoperative, cured.

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 
zero percent. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or on the basis of 
facts found unless otherwise provided.

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which assesses limitation of function 
primarily on the basis of limitation of motion as primary 
rating criteria for the incremental ratings from zero to 40 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the rating scheme appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1999).

Analysis

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included private treatment records that reported 
complaints of pain with range of motion of the lumbar spine 
and tenderness to palpation.

Viewed collectively, the examination reports, which record 
observations through 2001, show persistent pain complaints 
and appreciable orthopedic findings that more nearly 
approximate the 20 percent criteria from the effective date 
of service connection, November 30, 1994, the date the RO 
received the veteran's reopened claim for service connection 
for a low back disability, through June 19, 2000, and severe 
criteria from June 20, 2000, the date of a private medical 
report reflecting severe spasms, extreme pain, a substantial 
decrease in the forward bending, and listing of the lumbar 
spine to the left side.  The veteran has reported having 
difficulty because of his lumbar pain, and several private 
reports viewed collectively appear to be indicative of an 
appreciable disability principally on an orthopedic basis 
that has increased over the years that are relevant to the 
initial rating determination.  As the case has the posture of 
an initial or original rating claim, it is appropriate to 
consider staged ratings on a facts found basis as discussed 
in Fenderson.

The intensity of the lumbosacral strain symptoms overall from 
November 30, 1994 through June 19, 2000 is more nearly the 
corresponding percentage evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 of 20 percent.  According to the RO, a 
20 percent rating was warranted from November 30, 1994, the 
date the veteran filed his reopened claim for service 
connection for a low back disability.  As noted previously, 
the rating scheme does not require a mechanical application 
of the frequency and intensity data to the schedular 
criteria.  Here, however, applying the rating schedule 
liberally on a facts found basis results in a 20 percent 
evaluation recognizing a moderate disorder from November 30, 
1994 through June 19, 2000.  During that time, the veteran 
apparently was able to work at a store and the objective 
assessment would appear to support no more than moderate 
disability on the basis of limited motion or functional 
impairment of the lumbar spine. 

What the evidence confirms is appreciable dysfunction in 
limitation of motion on forward flexion, severe pain, spasms, 
and loss of lateral motion of the lumbar spine when examined 
by a private physician in June 2000.  Overall, the disability 
appeared to have become a major problem for the veteran.  
Private examinations of the veteran from June 2000 would 
reasonably by viewed showing objectively a disability more 
nearly approximating 40 percent criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  However, the evidence is 
against consideration for an increased evaluation based on 
functional loss due to pain since the 40 percent rating is 
the highest schedular evaluation reasonably applicable is in 
effect.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
addition, as intervertebral disc syndrome is not diagnosed 
currently, a higher evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) is not warranted.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the disability considered herein 
has not been shown to markedly interfere with employment, nor 
has it required frequent inpatient care.  In this case, the 
veteran only lost two days work because of his back problems 
over a span of seven and a half months during his employment 
at a store. 

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of the lumbar spine disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An original rating for a disability of the low back in excess 
of 20 percent from November 30, 1994 through June 19, 2000 is 
denied.  A 40 percent original evaluation is granted from 
June 20, 2000, subject to the regulations governing the 
payment of monetary awards.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

